Fourth Court of Appeals
                                      San Antonio, Texas
                                              July 12, 2013

                                         No. 04-13-00404-CV

                         IN RE The ESTATE OF Alberto TREVINO, Jr.

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

         On July 8, 2013, real party in interest filed a motion asking this court to lift or partially
lift the emergency stay of proceedings granted by order of June 25, 2013. Real party in interest’s
motion is DENIED.

           It is so ORDERED on July 12, 2013.

                                                                                  PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




           1
          This proceeding arises out of Cause No. P-01796, styled IN RE The ESTATE OF Alberto TREVINO, Jr.,
pending in the County Court, Zapata County, Texas, the Honorable Joe Rathmell presiding.